WILLIAMS, J.
The assignment in question transferred all rights of the original intervening petitioner to the plaintiff in error, Henry Weinstein, and as the evidence discloses that the chattel mortgage was given'in good faith and for a valuable consideration without any notice on the part of the mortgagee that the carrying vehicle was being used or was to be used for the illegal transportation of liquor, the court below erred in dismissing the petition of the intervening petitioner and in finding that the as-signee of the chattel mortgagee had no lien upon the fund.
The judgment of the court below will be reversed and final judgment entered in this court finding that the plaintiff in error, Louis Wein-stein, under and by virtue of the chattel mortgage assigned to him, has a lien upon the fund in the court below, and that after the payment of costs, his claim shall be satisfied therefrom.
(Richards and Lloyd, JJ., concur.)